 

Exhibit 10.3 

 

Execution Version 



 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 10, 2017, by and among TheStreet, Inc., a Delaware corporation
(the “Company”), and the “Investors” named in that certain Securities Purchase
Agreement, dated as of November 10, 2017 (the “Purchase Agreement”), by and
among the Company and the Investors (as defined below). Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.          Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Registrable Securities.

 

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for the Shares, whether by
merger, charter amendment or otherwise; provided, that, a security shall cease
to be a Registrable Security (and the Company shall not be required to maintain
the effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) upon (A) sale pursuant to a Registration Statement or Rule 144
under the 1933 Act or (B) such security becoming eligible for sale without
restriction by the Investors pursuant to Rule 144 and without the requirement
for the Company to be in compliance with Rule 144(c)(1).

 

 

 

 



“Registration Statement” means any registration statement, including, without
limitation, any Additional Registration Statement (as defined below), of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

2.            Registration.

 

(a)         Registration Statement. Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than ninety (90) days after the Closing Date (the
“Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities provided that the Company
undertakes to register the Registrable Securities on Form S-3 as soon as
reasonably practicable after such form becomes available, and, subject to
Section 3(a) hereof, the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC) covering the resale of the Registrable Securities. Subject
to any SEC comments, such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A; provided, however, that no Investor
shall be named as an “underwriter” in the Registration Statement without such
Investor’s prior written consent. Such Registration Statement also shall cover,
to the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Investors, except for the
TCV Shares. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investors and their counsel
prior to its filing or other submission. By 9:30 a.m. New York time on the
second Business Day following the date the Registration Statement is declared
effective by the SEC, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement.

 

(b)         Expenses. The Company will pay all expenses associated with
effecting the registration of the Registrable Securities, including filing and
printing fees, the Company’s counsel and accounting fees and expenses, costs
associated with clearing the Registrable Securities for sale under applicable
state securities laws, listing fees, reasonable fees and expenses of one counsel
to the Investors up to an aggregate of $10,000 and the Investors’ other
reasonable expenses in connection with the registration (collectively, the
“Registration Expenses”), but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals and stock transfer taxes with respect to the Registrable
Securities being sold and legal expenses not included within the definition of
Registration Expenses (collectively, the “Selling Expenses”).

 

2 

 



 

(c)           Effectiveness.

 

(i)        The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective within the earliest of (x) one hundred
twenty (120) days after the initial filing date of such Registration Statement,
(y) one hundred twenty (120) days after the Filing Deadline and (z) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Registration Statement will not be
reviewed or will not be subject to further review (such date, the “Effectiveness
Deadline”); provided, however, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business. The Company shall notify the Investors by facsimile or
e-mail as promptly as practicable, and in any event, within twenty-four (24)
hours, after any Registration Statement is declared effective and shall
simultaneously provide the Investors with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.

 

(ii)       For not more than fifteen (15) consecutive days, provided the first
day of any such period be at least five (5) days after the last day of any such
prior period, or for a total of not more than forty-five (45) days in any twelve
(12) month period, the Company may following the date a Registration Statement
is declared effective by the SEC, suspend the use of any Prospectus included in
any Registration Statement contemplated by this Section 2 in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify each Investor in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Investor) disclose to such Investor any material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of an Allowable Delay and for which the
Investor has not yet settled.

 

3 

 



 

(d)         Rule 415; Cutback. If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act, requires any Investor to be named as
an “underwriter” or otherwise requires the Company to limit the number of shares
eligible to be registered on the Registration Statement, the Company shall use
its best efforts to persuade the SEC that, as applicable, the offering
contemplated by the Registration Statement is a bona fide secondary offering and
not an offering “by or on behalf of the issuer” as defined in Rule 415, that
none of the Investors is an “underwriter” or that the number of shares the
Company is eligible to register on the Registration Statement should not be so
limited. The Investors shall have the right to participate or have their counsel
participate in any meetings or discussions with the SEC regarding the SEC’s
position and to comment or have their counsel comment on any written submission
made to the SEC with respect thereto. No such written submission shall be made
to the SEC to which the Investors’ counsel reasonably objects. In the event
that, despite the Company’s best efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor. Any cutback
imposed on the Investors pursuant to this Section 2(d) shall be allocated among
the Investors on a pro rata basis, unless the Investors otherwise agree in
writing. In the event the Company amends the Registration Statement in
accordance with the foregoing, the Company shall on the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the date the immediately preceding
Registration Statement filed with respect to the Registrable Securities is
declared effective by the SEC (the “Additional Filing Deadline”), file
additional Registration Statements (each, an “Additional Registration
Statement”) successively trying to register on each such Additional Registration
Statement the maximum number of remaining Registrable Securities until all
remaining Registrable Securities not previously included in an effective
Registration Statement has been registered with the SEC. The Company shall use
commercially reasonable efforts to have each Additional Registration Statement
declared effective by the Commission as soon as practicable, but in no event
later than the earliest of (x) one hundred twenty (120) days after the initial
filing date of the immediately preceding Registration Statement filed with
respect to the Registrable Securities, (y) one hundred twenty (120) days after
the Additional Filing Deadline and (z) the fifth (5th) Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that the such Additional Registration Statement will not be reviewed or will
not be subject to further review (such date, the “Additional Effectiveness
Deadline”); provided, however, that if the Additional Effectiveness Deadline
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the Additional Effectiveness Deadline shall be extended to the next Business Day
on which the SEC is open for business. By 9:30 a.m. New York time on the second
Business Day following the date an Additional Registration Statement is declared
effective by the SEC, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Additional Registration Statement.

 

4 

 



 

(e)           Right to Underwritten Offering.

 

(i)        Upon written notice (a “Demand Notice”) on one occasion after the
Registration Statement has been declared effective by the SEC, Investors owning
a majority of the then-outstanding Registrable Securities registered thereon may
request to sell all or any portion of such Registrable Securities in an
underwritten offering that is registered pursuant to such Registration Statement
(an “Underwritten Shelf Takedown”). The Demand Notice shall specify the
approximate number of Registrable Securities to be offered in the Underwritten
Shelf Takedown.

 

(ii)       The Investors holding the Registrable Securities included in such
Demand Notice shall have the right to select the managing underwriter or
underwriters to administer the offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the Company’s
approval which shall not be unreasonably withheld, conditioned or delayed. Such
Investors and the Company shall enter into an underwriting agreement in such
customary form as shall have been negotiated and agreed to by the Company with
the underwriter or underwriters selected for such underwriting.

 

(iii)      The Company shall not include in the Underwritten Shelf Takedown any
securities that are not Registrable Securities. If the managing underwriter or
underwriters for such Underwritten Shelf Takedown advise the Company in writing
that in their opinion the number of Registrable Securities to be included in
such Underwritten Shelf Takedown exceeds the number of Registrable Securities
which can be sold in an orderly manner in such offering within a price range
acceptable to the Investors holding a majority of the Registrable Securities
requested to be included in the Underwritten Shelf Takedown, the Company shall
include in such Underwritten Shelf Takedown the maximum number of Registrable
Securities which in the opinion of such managing underwriters can be so sold,
allocated pro rata, unless the Investors otherwise agree in writing, among the
respective holders of such Registrable Securities on the basis of the number of
Registrable Securities requested to be included therein by each such Investor.

 

(iv)      The Investors shall have the right to have any Underwritten Shelf
Takedown initiated by them under Section 2(e)(i) terminated or withdrawn prior
to the effectiveness thereof; provided, however, that the Investors shall pay
all Selling Expenses incurred by the them in connection therewith and, unless
such termination or withdrawal was effected by the Investors primarily (x) as a
result of the Company taking, or failing to take, any action that would be
reasonably expected to cause the Investors to effect such termination or
withdrawal under this Section 2(e)(iv) or (y) because the lead managing
underwriter(s) advise(s) the Company that the amount of Registrable Securities
to be sold in such offering should be reduced pursuant to Section 2(e)(iii) by
more than ten percent (10%) of the Registrable Securities to be included in such
Underwritten Shelf Takedown, shall promptly reimburse to the Company any
Registration Expenses incurred by the Company in connection therewith. If the
Investors cause an Underwritten Shelf Takedown to be terminated or withdrawn in
accordance with this Section 2(e)(iv), they shall again be entitled to exercise
their demand right pursuant to Section 2(e)(i).

 

5 

 



 

3.            Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible: 

 



(a)         use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earliest of (i) the date that is two (2) years
after the date such Registration Statement is declared effective by the SEC,
(ii) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold or otherwise disposed of
pursuant to the Registration Statement or in a transaction in which the
transferee receives freely tradable shares and (iii) the date on which the
Registrable Securities no longer constitute “Registrable Securities” pursuant to
the definition thereof (the “Effectiveness Period”), and advise the Investors in
writing when the Effectiveness Period has expired;

 

(b)         prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby and, in the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
1934 Act, the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement;

 

(c)         provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than five (5) Business Days prior to their filing with the SEC and not
file with the SEC any such document or request the acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
to which such counsel reasonably objects;

 

(d)         furnish to the Investors and their legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each Prospectus and each
amendment or supplement thereto, and each letter written by or on behalf of the
Company to the SEC or the staff of the SEC, and each item of correspondence from
the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion thereof which contains information for which
the Company has sought confidential treatment), and (ii) such number of copies
of a Prospectus and all amendments and supplements thereto and such other
documents as each Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Investor that are
covered by the related Registration Statement;

 

(e)         use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

6 

 

 



(f)          prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify, or cooperate with the
Investors and their counsel in connection with the registration or qualification
of, unless an exemption from registration or qualification applies, such
Registrable Securities for offer and sale under the securities or blue sky laws
of all applicable jurisdictions in the United States and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)         use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)         promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and prepare, file with the SEC and furnish to such
holder a supplement to or an amendment of such Prospectus as may be necessary so
that such Prospectus shall not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing. By 9:30 a.m. New York time on the second Business Day following the
date any post-effective amendment has become effective, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Registration Statement;

 

(i)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make generally available (within the meaning of Rule 158 under
the 1933 Act) to its security holders, as soon as reasonably practicable, but
not later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter);

 

7 

 



 

(j)          with a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect and without the
requirement for the Company to be in compliance with Rue 144(c)(1) and (B) such
date as all of the Registrable Securities shall have been resold pursuant to a
Registration Statement, Rule 144 or otherwise in a transaction in which the
transferee receives freely tradable shares; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the 1934
Act; and (iii) furnish to each Investor upon request, as long as such Investor
owns any Registrable Securities, (A) a written statement by the Company that it
has complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration;

 

(k)         if reasonably requested by an Investor, as soon as practicable after
receipt of notice from such Investor (i) incorporate in a prospectus supplement
or post-effective amendment such information as an Investor reasonably requests
to be included therein, but only as to which information counsel to the Company
agrees (which agreement shall not be unreasonably withheld, conditioned or
delayed), relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or Prospectus
contained therein if reasonably requested by an Investor holding any Registrable
Securities;

 

(l)          deliver, within three (3) Business Days after a Registration
Statement which covers Registrable Securities is declared effective by the SEC,
and cause legal counsel for the Company to deliver, to the transfer agent for
such Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC; and



 

(m)        in the event that the Registrable Securities are being offered in an
Underwritten Shelf Takedown, (i) furnish to the Investors participating in such
offering and to the underwriters of the Registrable Securities being offered
such reasonable number of copies of the Registration Statement, Prospectuses and
such other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities; (ii) enter into and perform
its obligations under an underwriting agreement in connection with an
Underwritten Shelf Takedown and participate and cooperate with the underwriters
in connection with any road show or marketing activities customary for an
underwritten public offering; and (iii) use reasonable best efforts to furnish,
on the date that such Registrable Securities are delivered to the underwriters
for sale, (A) an opinion, dated as of such date, of the legal counsel
representing the Company (which may be in-house counsel, if acceptable to the
managing underwriters selected for such Underwritten Shelf Takedown) for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters
and such Investors, and (B) a letter dated as of such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters and such
Investors.

 

8 

 



 

4.            Due Diligence Review; Information. The Company shall make
available, during normal business hours, upon reasonable advance notice, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company) or underwriters participating in an
Underwritten Shelf Takedown, all financial and other records, all SEC Filings
(as defined in the Purchase Agreement) and other filings with the SEC, and all
other corporate documents and properties of the Company as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Investors or any such representative,
advisor or underwriter in connection with such Registration Statement
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of the Registration Statement for the sole
purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

 

The Company shall not disclose any Confidential Information (as defined in the
Purchase Agreement) or material nonpublic information to the Investors, or to
advisors to or representatives of the Investors, or to underwriters
participating in an Underwritten Shelf Takedown unless prior to disclosure of
such information the Company identifies such information as being Confidential
Information or material nonpublic information or both and provides the
Investors, such advisors and representatives and such underwriters with the
opportunity to accept or refuse to accept such information for review and any
such Investor, advisor, representative or underwriter wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.             Obligations of the Investors.

 

(a)         Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

 

9 

 



 

(b)         Each Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)         Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Investor is advised by the Company that such dispositions may again be
made.

 

(d)         No Investor may participate in an Underwritten Shelf Takedown
hereunder unless such Investor (i) agrees to sell such Investor’s Registrable
Securities on the basis provided in any underwriting arrangements in customary
form entered into pursuant to this Agreement and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided that no Investor proposed to be included in any
Underwritten Shelf Takedown shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (1) such Investor’s ownership of its Registrable Securities
to be sold or transferred, (2) such Investor’s power and authority to effect
such transfer and (3) such matters pertaining to compliance with securities laws
as may be reasonably requested, including as to possessing no non-public
information about the Company that is the basis upon which such sale is being
made) or to undertake any indemnification obligations to the Company with
respect thereto, except as otherwise provided in Section 6(b) hereof, or to the
underwriters with respect thereto, except to the extent of the indemnification
being given to the Company and its controlling persons in Section 6(b) hereof.



 

6.          Indemnification.

 

(a)         Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, managers, partners,
trustees, employees and agents, successors and assigns, and each other person,
if any, who controls such Investor within the meaning of the 1933 Act, against
any losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading; or
(iv) any violation or alleged violation by the Company or its agents of any rule
or regulation promulgated under the 1933 Act or any state securities law
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration, and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

 

10 

 



 

(b)         Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of an Investor be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

(c)         Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will (i), except with the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation and (ii) be liable for any settlement entered into without the
indemnifying party’s prior written approval, such approval not to be
unreasonably conditioned, withheld or delayed.

 

11 

 



 

(d)         Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the net proceeds received by it
upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

7.             Miscellaneous.

 

(a)         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.

 

(b)         Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 8.5 of the Purchase
Agreement.

 

(c)         Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such Investor complies with all laws applicable
thereto, the terms and conditions of the Purchase Agreement applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

(d)         Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investors; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

 

12 

 



 

(e)         Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(f)          Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

 

(g)         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).. To
the extent permitted by applicable law and subject to the foregoing, the parties
hereby waive any provision of law which renders any provisions hereof prohibited
or unenforceable in any respect.

 

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

13 

 



 

(k)         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York applicable to contracts made in and to be
performed in that state, without regard to the conflicts of law principles
thereof, to the extent such principles would require or permit the application
of the laws of another jurisdiction. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[signature page follows]

 



14 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.

 

The Company: THESTREET, INC.         By:   /s/ David A. Callaway   Name: David
A. Callaway   Title: Chief Executive Officer

 



[Signature Page to TheStreet, Inc. Registration Rights Agreement] 



 



 

 



 



The Investors: 180 Degree Capital Corp.         By:   /s/ Daniel Wolfe   Name:
Daniel Wolfe   Title: President         TheStreet SPV Series, a limited
liability company series of 180 Degree Capital Management, LLC         By:   /s/
Daniel Wolfe   Name: Daniel Wolfe   Title:

President, 180 Degree Capital Corp. Managing Member 

  



[Signature Page to TheStreet, Inc. Registration Rights Agreement] 



 



 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

●on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

●in the over-the-counter market;

 

●in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●through distribution by a selling stockholder or its successor in interest to
its members, general or limited partners or shareholders (or their respective
members, general or limited partners or shareholders);

 

●“at the market” transactions to or through market makers or into an existing
market for our common stock;

 

●one or more underwritten offerings on a firm commitment or best efforts basis;

 

●privately negotiated transactions;

 

 A-1

 

 



●short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

●through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

●broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

●a combination of any such methods of sale; and

 

●any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

 A-2

 

 



The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earliest of (i)
the date that is two (2) years after the date such registration statement has
been declared effective by the SEC, (ii) the date that such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 and certain other conditions
have been satisfied and (iii) the date on which all of the securities have been
sold or otherwise disposed of pursuant to the registration statement of which
this prospectus forms a part or in a transaction in which the transferee
receives freely tradable shares.

 

 A-3

 

